DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: print particle exit 432, 532; receptacle 614.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plunger to cause the cap disk, the first liner, and the actuating liner to transition towards the receptacle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph, [0034] reference number 420  is used to indicate the receptacle cover.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A plunger to cause the cap disk, the first liner, and the actuating liner to transition towards the receptacle is not describe with sufficient specificity.  Paragraph [0027] of the specification merely mentions such features with no description as to how such transition is accomplished.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3467650 to Okada et al..
Okada teaches:
(claim 1)	A print particle refill device (toner replenishing container 1) comprising: 
a cap disk (11, Fig.1) to form a barrier between the print particle refill device and a receptacle (mounting portion 240, Fig.6); 
a first liner (sealing member 31, Fig.2) adjacent to the cap disk to seal print particles in the print particle refill device [0022-0023]; and 
an actuating liner (shutter member 32, Fig.2) to wipe print particles, when present, from the receptacle (by the relative rotation of shutter members 32 and 252 when the toner supply container is rotated, [0041]).
(claim 2)	The print particle refill device of claim 1, wherein the actuating liner is to wipe print particles, when present, from an opening (252b) of the receptacle when the print particle refill device transitions into a closed position [0045].
(claim 3)	The print particle refill device of claim 2, wherein the first liner (31) is coupled to the cap disk (11) and is stationary as the print particle refill device rotates between an open position and the closed position (sealing member 31 is fitted to concave portion 11a; Fig.2; [0025, 0029, 0041]).
(claim 4)	The print particle refill device of claim 1, wherein the actuating liner (32) is adjacent to the first liner (31) (see Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3467650 to Okada, as applied to claim 1 above, and further in view of JPS 6098468 to Ngami.
Regarding claim 5, Okada does not suggest the print particle refill device of claim 1, wherein the print particle refill device is a syringe including a plunger.  Ngami discloses a toner replenishing device that is a syringe (Fig.3) including a plunger (pusher 11) [0001].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Okada as a syringe including a plunger to move the print particles towards the receptacle for at least the purpose if improving fluidity of toner in the toner container (Ngami: Background).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 6098468 to Ngami in view of JP3467650 to Okada.
Regarding claim 6, Ngami teaches an apparatus comprising: 
a syringe (Fig.2) including: 
a cap disk (14) to form a barrier between the syringe and a receptacle (22); 
an outer syringe body (12) to contact the receptacle during a refill process; 
a body (15) disposed inside of the outer syringe body to house print particles; and 
a plunger (11) to move the print particles towards the receptacle.
Ngami does not suggest the claimed first liner and actuating liner.  
Okada as, teaches a related refill apparatus including a first liner (sealing member 31) to absorb print particles and an actuating liner (shutter 32) to wipe print particles (by sealing) from the receptacle, as detailed above regarding claim 1 above. Both liners are provided as part of a shutter mechanism 30.  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Ngami to comprise a shutter mechanism as disclosed by Okada such that the syringe includes a first liner disposed inside of the outer syringe body to absorb print particles, when present, in the syringe after the refill process; and an actuating liner disposed inside of the outer syringe body to wipe print particles, when present, from the receptacle after the refill process, for at least the purpose of avoiding leakage of toner particles during the refill process.
The combination of Ngami and Okada further renders obvious:
(claim 7)	The apparatus of claim 6, wherein the plunger is to transition towards the receptacle (by being pushed3) when the syringe is in an open position (Ngami: [0001]).
(claim 8)	The apparatus of claim 6, further comprising the receptacle including: a receptacle body (Ngami: toner box 3; Okada: upper case 230) including an opening (Ngami: opening 6; Okada: mounting portion 240) to receive the syringe; a print particle exit disposed in the receptacle body (Okada: Fig.1; Ngami: 243, Fig.6); and a receptacle cover (Okada: 252, Fig.6) to block the print particle exit when the syringe is in a closed position.
(claim 9)	The apparatus of claim 8, wherein the receptacle is coupled to a reservoir (Okada: developing housing 1; Okada: developing device 200).

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP3467650 to Okada in view of US 6,862,420 to Less.

Regarding claim 10, Okada teaches a system (Fig.10) comprising: 
a container (1) including: 
a cap disk (11) to form a barrier between the container and a receptacle (developing device 200); 
a first liner (31) adjacent to the cap disk to absorb print particles, when present, in the container after a refill process; and 
an actuating liner (32) to wipe print particles, when present, from the receptacle responsive to the transition of the system between a closed position and an open position; and 
the receptacle including: a receptacle body (230) including an opening (240) to receive the container; a receptacle exit (243) disposed in the receptacle body; and a receptacle cover (252) to block the receptacle exit when the system is in the closed position.
Okada does not suggest container (1) as a syringe.  Less discloses a toner container (100) that is a syringe to be received by a toner hopper (25) of a developing unit (22); the syringe including an inner wall (103) defining a toner containing chamber (106), an outer wall as means (105) for coupling the syringe to the toner hopper, and a piston (120) (Fig.2, col. 4 lines 36-57).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the container of Okada to include a piston, inner wall and outer wall, to be configured as a syringe, for at least the purpose of minimizing toner spilling in a refilling operation (Less : col. 1 lines 42-45).
The combination of Okada and Less further renders obvious:
(claim 11)	The system of claim 10, wherein the system is to transition between the open position and the closed position by rotating the syringe after the syringe enters the opening of the receptacle body (Okada: [0045]).
(claim 12)	The system of claim 10, wherein the syringe further includes a plunger (e.g. piston 120 of Less) to cause the cap disk, the first liner, and the actuating liner to transition towards the receptacle (as suggested by Less’s disclosure of an inner wall (103) and an outer wall (105) to which the piston (120) is connected).
(claim 13)	The system of claim 10, wherein the actuating liner includes a liner aperture (32b) to communicate print particles into the receptacle.
(claim 14)	The system of claim 13, wherein the liner aperture of the actuating liner is substantially aligned with the receptacle exit disposed in the receptacle body when the system is in the open position (Okada: [0041]).
(claim 15)	The system of claim 14, wherein the liner aperture of the actuating liner is substantially offset with the receptacle exit disposed in the receptacle body when the system is in the closed position (Okada: [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/Primary Examiner, Art Unit 2852